Citation Nr: 1632936	
Decision Date: 08/19/16    Archive Date: 08/26/16

DOCKET NO.  11-30 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for bilateral testicular cysts.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for a left leg disability.

5.  Entitlement to service connection for a left ankle disability.

6.  Entitlement to service connection for rectal fissures.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1985 to September 1992.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The issues of entitlement to service connection for the left leg and ankle conditions, headaches, and rectal fissures are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The competent medical evidence does not establish the presence of left ear hearing loss recognized as a disability for VA purposes.

2.  The competent medical evidence does not establish the presence of a disability manifested by testicular cysts at any time during the appeal period.


CONCLUSIONS OF LAW

1.  The criteria for service connection for left ear hearing loss are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2015).

2.  The criteria for service connection for bilateral testicular cysts are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  A notice letter was sent to the Veteran in February 2010, prior to the initial adjudications of the issue on appeal.  The letter informed the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  He was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1). 

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  The Board thus finds that all necessary development has been accomplished. 

VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).  The Veteran was afforded a VA medical examination in April 2010 with respect to his hearing loss and testicular cyst claims.  The Board finds that the examination is adequate, as the examiner obtained an accurate history, listened to the Veteran's assertions, and performed the necessary tests.  The VA examination was thorough and adequate and provided a sound basis upon which to base a decision with regard to the Veteran's claim.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227   (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection Legal Authority

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. 
§ 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table). 

Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in disability.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A current disability means a disability shown by competent evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).  The most fundamental requirement for any claim for service connection is current disability.  See Degmetich v. Brown, 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); but see McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim). 

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  Hensley  v. Brown, 5 Vet. App. 155, 158 (1993). 

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge). When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board must assess the credibility and weight of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service Connection for Left Ear Hearing Loss

The Veteran contends that he has left ear hearing loss as a result of noise exposure from gunfire during service.  The Veteran's lay statements regarding acoustic trauma are competent and credible.  Resolving reasonable doubt in favor of the appellant, the Board finds that he was exposed to the reported acoustic trauma in service. 

The Veteran was afforded an April 2010 VA audiology examination.  Upon clinical examination, speech recognition scores were 94 in the right ear and 94 in the left ear. Pure tone thresholds, measured in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
10
LEFT
10
10
10
15
15

For the left ear, the clinical results reported do not meet the requirements for a hearing loss disability, as set out in VA regulations at 38 C.F.R. § 3.385.  Specifically, none of the thresholds in any of the frequencies between 500 and 4000 Hertz  is 40 decibels or greater; there are not at least three frequencies between 500 and 4000 Hertz  that are 26 decibels or greater; and, speech recognition scores are not less than 94. 

Congress has specifically limited entitlement to service-connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  In this case, where the evidence shows no current left ear hearing loss disability (see 38 C.F.R. § 3.385) upon which to predicate a grant of service connection at any time during the claim period, there can be no valid claim for that benefit.  See Gilpin, 155 F.3d 1353; Brammer, 3 Vet. App. 223, 225. 

The Veteran is competent to report symptoms of hearing loss that he may have experienced at any time.  See Layno, 6 Vet. App. 465, 470.  As a layperson, however, he is not competent to diagnose a hearing loss disability, because hearing loss is identified by objective and specific audiometric and speech recognition testing.  Jandreau, 492 F.3d 1372, 1377.  The Veteran has not demonstrated he has the knowledge, education or training to provide an opinion in such a complicated matter and therefore his opinion as to a diagnosis of hearing loss is not competent evidence.  Id, (explaining in footnote 4 that a Veteran may be competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease).

For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for left ear hearing loss, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


Service Connection for Bilateral Testicular Cysts

The Veteran contends that he has a bilateral testicular cyst condition that is related to service.  He has made no specific contentions regarding his current symptomology.

Service treatment records show that he underwent a vasectomy in April 1992 during service.  At that time he was treated for testicular cysts.  The conditions were noted at separation in 1992.

Treatment records from the current appeal period show no treatment, complaints or diagnoses of any testicular cysts or related problems.  The Veteran was provided a VA examination in April 2010.  The examiner noted the in-service vasectomy and discussed the Veteran's reported medical history.  The Veteran reported no current symptoms of testicular cysts or erectile dysfunction.  Physical examination revealed clinically normal testicles without evidence of any cysts.  The examiner assessed the condition as asymptomatic.  

Congress has specifically limited entitlement to service-connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  In this case, where the evidence shows no current testicular cyst disability (see 38 C.F.R. § 3.385) upon which to predicate a grant of service connection at any time during the claim period, there can be no valid claim for that benefit.  See Gilpin, 155 F.3d 1353; Brammer, 3 Vet. App. 223, 225.  The April 2010 examiner found no evidence of testicular cysts, and the Veteran himself has made no specific contentions that he currently has testicular cysts.

For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for testicular cysts, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.



ORDER

Service connection for left ear hearing loss is denied.

Service connection for testicular cysts is denied.


REMAND

The Veteran contends that he has current disabilities manifested by left leg and ankle pain, headaches, and rectal fissures that are related to service.  

Service treatment records show that he had left ankle pain in October 1991 and fractured or broke his fibula in July 1992.  He complained of headaches in August and October of 1991.  He was treated for a rectal fissure in September 1989.

VA treatment records reflect treatment for the left knee and pain in the heels and feet and the service-connected left leg radiculopathy.  It is unclear if the left knee is related to the complaints in service.  VA treatment records also reflect complaints of headaches.  See June 2015 VA treatment record noting a review of systems was positive for headaches and an October 2012 record noting complaint of headaches, spinning in the morning.  Thus, a VA examination must be provided to assist in determining whether the claimed conditions, if present, are related to service.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo a VA musculoskeletal examination to assist in determining the current nature and etiology of any currently diagnosed left ankle and/or leg condition.  The examiner should be requested to:

a).  identify by diagnosis any musculoskeletal condition currently shown, and;

b).  render an opinion regarding whether it is at least as likely as not (50 percent probability or greater) that any of the claimed conditions are related to service. 

The examiner must specifically comment on the service treatment records showing left ankle pain in October 1991 and fractured or broken fibula in July 1992.  

The claims folder must be made available for review in connection with this examination.  The examiner should provide a complete rationale for all conclusions reached.

2.  Arrange for the Veteran to undergo a VA examination or examinations in order to assist in determining the current nature and etiology of any currently diagnosed headache condition.  The examiner should be requested to: 

a).  identify by diagnosis any headache condition currently shown, and; 

b).  render an opinion regarding whether it is at least as likely as not (50 percent probability or greater) that any of the claimed conditions are related to service.

The examiner must specifically comment on the service treatment records showing headaches in August and October of 1991 and the VA treatment record of October 2012 showing that the Veteran complained that he "has always had headaches."

The VA claims folder must be made available to the examiner for review in connection with the examination. The examiner should provide a rationale for all conclusions.

3.  Arrange for the Veteran to undergo a VA examination or examinations in order to assist in determining the current nature and etiology of any currently diagnosed anal fissure conditions.  The examiner should be requested to: 

a).  identify by diagnosis any anal fissure condition currently shown, and; 

b).  render an opinion regarding whether it is at least as likely as not (50 percent probability or greater) that any of the claimed conditions are related to service.

The examiner must specifically comment on the service treatment records showing a rectal fissure in September 1989.

The VA claims folder must be made available to the examiner for review in connection with the examination. The examiner should provide a rationale for all conclusions.

4. Thereafter, readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case that addresses all relevant actions taken on the claim for benefits.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


